       Case 3:17-cr-03690-AJB Document 29 Filed 10/24/18 PageID.160 Page 1 of 5




 1

 2

 3

 4                                                                      BY:

 5
                                                               tolltlll& ~
                                       UNSEALED PER ORDER OF COURT

                                           1EA
 6                                         ~,,._""   '~'~·
                                                     ™'"" 'i~ :. '
                                           \l:;:.~.
 7

 8                                   UNITED STATES DISTRICT COURT

 9                               SOUTHERN DISTRICT OF CALIFORNIA

10                                       June 2017 Grand Jury
11 UNITED STATES OF AMERICA,                           Case No. 17CR3690-AJB

12                         Plaintiff,                      I N D I C T ME N T
                                                       - -(superseding)-
13         v.
                                                       Title 18, u.s.c., Sec. 1956 (a) (3) (B) -
14   MORGAN ROCKCOONS,                                 Laundering of Monetary Instruments;
      aka "Morgan Rockwell,"                           Title 18, U.S.C., Sec. 1960(a) -
15    aka "Metaballo,"                                 Operation of Unlicensed Money
                                                       Transmitting Business; Title 18,
16                         Defendant.                  U.S.C., Sec. 1343 - Wire Fraud;
17                                                     Title 18, U.S.C., Secs. 981 (a) (1) (C)
                                                       and 982, and Title 28, U.S.C.,
18                                                     Sec. 246l(c) - Criminal Forfeiture

19        The grand jury charges:

20                                                   Count 1

21                                   [18 U.S.C.        §    1956(a) (3) (B)]
22        1.      From     on   or    about      December        3 0,   2016       through    on    or   about

23   January 8,        2017,    within    the        Southern       District         of   California         and

24   elsewhere,        defendant       MORGAN         ROCKCOONS,             aka    "Morgan        Rockwell,"

25   aka "Metaballo," with the intent to conce.al and disguise the nature,

26   location, source, ownership, and control of property believed to be the

27   proceeds     of    specified      unlawful            activity,      did      knowingly       conduct    a

28   financial transaction affecting interstate or foreign commerce involving

     JIS:nlv:San Diego:l0/23/18
           Case 3:17-cr-03690-AJB Document 29 Filed 10/24/18 PageID.161 Page 2 of 5




 1    property represented by a law enforcement officer to be the proceeds of

 .2   specified unlawful activity, to wit, exchanging $14,500 in U.S. currency

 3    represented to be proceeds of manufacturing and distributing "hash oil"

 4    (an     oil   containing      tetrahydrocannabinols,                   a     Schedule    I   Controlled

 5    Substance)       in     violation         of     Title           21,       United       States      Code,

 6    Section 841(a) (1),         for approximately 9.998 Bitcoins with a then-value

 7    of     $9,208.62;     all    in   violation       of         Title     18,     United    States     Code,

 8    Section 1956 (a) (3) (B) .

 9                                                   Count 2

10                                       [18    u.s.c.     §       1960(a)]
11            2.    From a date unknown through on or about August 30, 2017, within
12    the Southern District of California and elsewhere,                                  defendant MORGAN
13    ROCKCOONS,      aka    "Morgan     Rockwell,"            aka     "Metaballo,"           knowingly     did

14    conduct, control, manage,           supervise, direct, and own at least part of

15    an    unlicensed money         transmitting          business          affecting        interstate    and

16    foreign commerce,           which failed to comply with the money transmitting

17 business registration requirements set forth in Title 31, United States

18    Code, Section 5330, and the regulations prescribed thereunder; all in

19 violation of Title 18, United States Code, Section 1960(a).

20                                              Counts 3-6

21                                         18   u.s.c.         §   1343

22            1.    From at least May 2018 through on or about October 12, 2018,

23    within the Southern District of California and elsewhere,                                    defendant

24    MORGAN ROCKCOONS, aka "Morgan Rockwell,'' aka "Metaballo," knowingly and

25    with the intent to defraud, devised a material scheme to defraud and to

26    obtain money by means of materially false                            and fraudulent pretenses,

27    representations and promises.
28
                                                       2
       Case 3:17-cr-03690-AJB Document 29 Filed 10/24/18 PageID.162 Page 3 of 5




 1                                            METHOD AND MEANS

 2           2.         It was part of the scheme to defraud that defendant would
 3   operate       the       website     www.bitcointopia.org    to   promote   a   real     estate
 4   development he called "Bitcointopia" in Elko County, Nevada.

 5           3.         It was further part of the scheme that through the website

 6 www.bitcointopia.org, defendant would solicit members of the public to
 7 purchase land in exchange for bitcoin.

 8           4.         It was further part of the scheme that defendant would falsely
 9   state on the website www.bitcointopia.org, "The land is currently owned

10   by Bitcointopia, Inc corporation," and "500-1000 Acre plots are for sale

11   for   0. 5        [bitcoin]    per acre,"   when in fact defendant owned two non-
12   contiguous parcels of land in Elko County totaling less than five acres.

13           5.        It was further part of the scheme that defendant would of fer

14   to sell land in Bitcointopia, and accept bitcoin as payment for land
15   purchases, when in fact he had no land to sell.

16           6.        It was further part of the scheme that defendant ROCKCOONS

17   would lull buyers into not requesting their money back and not reporting

18   defendant's scheme to law enforcement by falsely stating he submitted
19   the buyer's deed to the purchased land to county officials for filing

20   when in fact he had not submitted a deed.

21                                        EXECUTION OF THE SCHEME

22           7.        On or about the dates set forth below,             within the Southern

23   District          of    California    and elsewhere,     defendant   ROCKCOONS,       for   the

24   purpose of executing the             above~described    scheme to defraud, and to obtain

25   money        by        means   of    material   false      and   fraudulent     pretenses,

26   representations and promises, knowingly caused. the following writings,

27   signs, signals, pictures and sounds to be transmitted by means of wire

28   communication in interstate commerce:
                                                     3
              Case 3:17-cr-03690-AJB Document 29 Filed 10/24/18 PageID.163 Page 4 of 5
".
                  .                                   .
                                    APPRQXIMA;TE ·.
     1                COTmT             DATE                                  .   WIRE:         .
                                                                                                                    .


     2                                                Wire transmission from
                                                      www.bitcointopia.org stating, "500-
                        3            6-27-2018
     3
                                                      1000 Acre plots· are for sale for 0.5
                                                      ETC per acre    1
                                                                          '



     4
                                                      Wire transmission from
                       4             6-27-2018        www.bitcointopia.org stating, "Buy
     5
                                                      Land11



     6                                                Wire transmission of Telegram
                                                      message from Las Vegas, Nevada, to
     7                 5             7-20-2018        San Diego, California, stating,
                                                      "will be sometime in Aug for deed,
     8                                                submitted it June 2 9"
                                                      Wire transmission of Twitter direct
     9                                                message from Las Vegas, Nevada, to
                       6              8-2-2018
                                                      San Diego, California, stating, "I
 10                                                   did submit your deed to the county                     11

                               .

 11      All in violation of Title 18, United States Code, Section 1343.
 12                                            Forfeiture Allegations
 13              Upon conviction of one or more of the offenses alleged in Counts 1
 14      and 2 of this Indictment, and pursuant to Title 18, United States Code,
 15      Section 982 (a) (1),             defendant MORGAN ROCKCOONS,               aka "Morgan Rockwell,"
 16      aka "Metaballo," shall forfeit to the United States all rights,                                          title
 17      and interest in any and all property involved in such offenses, and any
 18      property traceable to such property.
 19              Upon conviction of one or more of the offenses alleged in Counts 3
20       through        6     of   this     Indictment,   and     pursuant              to   Title     18,   United
 21      States Code,          Section 981 {a) (1) (C)         and Title          28,    United States            Code,
22       Section        2461 (c),     defendant     MORGAN      ROCKOONS,          aka       "Morgan     Rockwell"
23       aka     "Metaballo", shall forfeit to the United Sttate all property, real
24       and personal, which constitutes or is derived from proceeds traceable
25       to the violations.
26
         II
27
         II
28
         II
                                                          4
       Case 3:17-cr-03690-AJB Document 29 Filed 10/24/18 PageID.164 Page 5 of 5




 1           If any of the above-described forfeitable property, as a result of

 2   any act or omission of the defendant:

 3                a.     cannot be located upon the exercise of due diligence;

 4                b.     has been transferred or sold to,           or deposited with,      a

 5                       third party;

 6                c.     has been placed beyond the jurisdiction of the Court;

 7                d.     has been substantially diminished in value; or

 8                e.     has been commingled with other property which cannot be

 9                       subdivided without difficulty;

10   it is the intent of the United States,                pursuant to Title 21,     United

11   States Code, Section 853(p), as incorporated by Title 18, United States

12   Code,     Section     982 (b) (1)    and   Title       28,   United    States    Code,

13   Section 2461 (c),     to   seek     forfeiture   of    any   other   property   of   the

14   defendant up to the value of the property listed above as being subject

15   to forfeiture.
16 All in violation of Title 18, United States Code, Sections 981 (a) (1) (C)

17   and 982, and Title 28, United States Code, Sectiqn 2461(c).

18           DATED:    October 24, 2018.

19                                                      A TRUE BILL:



                                                        ~
20

21

22   ADAM L. BRAVERMAN
     United States Attorney
23

24   By:   la_~i,~
           ASsistant U.S.~
            ONATHAN I. SHAPI 0
25

26

27

28
                                                5
